— Judgment reversed on the law and a new trial granted, with costs to the appellants to abide the event. Memorandum: The court erred in refusing to receive in evidence a portion of the hospital chart covering plaintiff’s hospitalization in the Millard Fillmore Hospital, Buffalo, New York, during the period of February 28, 1952 to March 16, 1952, and in refusing to permit plaintiff to qualify Doctor Carl Candilero of New York City as a medical expert and in refusing to permit the said doctor to answer various hypothetical questions propounded to him. All concur. (Appeal from a judgment of Erie Trial Term dismissing the complaint in a malpractice action, on motion by defendant at the close of plaintiff’s case.) Present—McCurn, P. J., Vaughan, Kimball, Williams and Goldman, JJ.